Citation Nr: 0328860	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-20 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hepatitis.  

3.  Entitlement to service connection for a prostate 
disability.  

4.  Entitlement to an initial compensable disability rating 
for allergic rhinitis.  

5.  Entitlement to an initial compensable disability rating 
for residuals of a left knee injury with chondromalacia.  

6.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On October 11, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded VA ears, 
hepatology, prostate, nose and sinuses, 
left knee, and audiological examinations 
to determine whether the veteran has 
current tinnitus, hepatitis, and a 
prostate disability causally related to 
events in active service from May 1977 to 
June 1998 and to determine the level of 
disability attributable to service-
connected allergic rhinitis, residuals of 
the left knee injury with chondromalacia, 
and bilateral hearing loss.  The claims 
file should be made available to and 
reviewed by the examiners prior to the 
examinations.  

2.  The examiner of the veteran's ears 
should conduct all indicated studies, 
note whether the claims file was reviewed 
prior to the examination, and offer a 
medical opinion as to: a) the medical 
classification of the veteran's current 
tinnitus, if any, and the data for 
classification; b) whether it is as 
likely as not that current tinnitus is 
causally related to the veteran's work on 
a flight deck in 1986 or any other in-
service event.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

3.  The hepatology examiner should 
conduct all indicated studies, note 
whether the claims file was reviewed 
prior to the examination, and offer a 
medical opinion as to: a) the medical 
classification of the veteran's current 
hepatitis disability(ies), if any, and 
the data for classification; b) whether 
it is as likely as not that current 
hepatitis is causally related the 
veteran's allegation of receiving a 
hepatitis globulin injection in 1981, 
diagnosis of rule out hepatitis in August 
1990, diagnosis of possible hepatitis in 
May 1991, the veteran's belief that he 
incurred hepatitis in May 1995, or any 
other in-service event.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

4.  The examiner of the veteran's 
prostate should conduct all indicated 
studies, note whether the claims file was 
reviewed prior to the examination, and 
offer a medical opinion as to: a) the 
medical classification of the veteran's 
current prostate disability, if any, and 
the data for classification; b) whether 
it is as likely as not that a current 
prostate disability is causally related 
to diagnosis of possible prostatitis in 
August 1990, the veteran's reported 
history of prostatitis in February 1992, 
or any other in-service event.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

5.  The examiner(s) of the veteran's nose 
and sinuses should conduct all indicated 
studies, note whether the claims file was 
reviewed prior to the examination(s), and 
offer a medical opinion as to: a) a full 
description of the effects of allergic 
rhinitis upon the veteran's ordinary 
activity, including employment; b) the 
length and frequency of incapacitating 
allergic rhinitis episodes in a year; c) 
the length and frequency of non-
incapacitating allergic rhinitis episodes 
in a year; d) the length, frequency, and 
severity of discharge, crusting, 
scabbing, purulence, headaches, 
tenderness of affected sinus, and pain 
related to allergic rhinitis; e) the 
length and frequency of antibiotic 
treatments required by incapacitating 
episodes of allergic rhinitis; and f) if 
present, note radical operation followed 
by chronic osteomyelitis requiring 
repeated curettage, or severe symptoms 
after repeated operations.  Any opinions 
expressed by the examiner(s) must be 
accompanied by a complete rationale.  

6.  The examiner of the left knee should 
take x-rays of the left knee, conduct all 
indicated studies, note whether the 
claims file was reviewed prior to the 
examination, and offer a medical opinion 
as to: a) a full description of the 
effects of residuals of the left knee 
injury with chondromalacia upon the 
veteran's ordinary activity, including 
employment; b) ranges of motion of the 
left knee; c) whether a left knee brace 
is medically required; d) whether left 
knee pain could significantly limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time; e) loss of range 
of motion of the left knee portrayed in 
terms of the degrees of additional range 
of motion loss due to pain on use or 
during flare-ups; and f) if present in 
the left knee, note arthritis, ankylosis, 
"locking", subluxation, lateral 
instability, removal or dislocation of 
the semilunar cartilage, effusion, 
nonunion or malunion impairment of the 
tibia and fibula, crepitation, less or 
more movement than normal, weakened 
movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

7.  The audiological examiner should 
conduct an audiological examination and 
all other indicated studies, note whether 
the claims file was reviewed prior to the 
examination, and offer a medical opinion 
as to a full description of the effects 
of bilateral hearing loss upon the 
veteran's ordinary activity, including 
employment.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



